Citation Nr: 1824323	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  15-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for a left upper extremity disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 20 percent prior to August 25, 2010, and in excess of 40 percent as of August 25, 2010, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to August 1987, and from December 1989 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from June 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Baltimore, Maryland.

The Veteran appeared before the undersigned Veterans Law Judge in an April 2017 Board Hearing.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The record shows a hypertension diagnosis, evidence of hypertension in service, and a medical opinion relating the hypertension to service.

2.  On April 2017, prior to the promulgation of a decision on the appeal, the appellant requested on record in the Board hearing that the issue of entitlement to an increased rating for a lumbosacral spine disability be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to an increased rating for a lumbosacral spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran contends that hypertension began during service.

Service medical records showed diastolic pressure above 100 on August 18, 1986, August 20, 1986, August 21, 1986, September 2, 1986, and September 3, 1986.

VA medical records show a current diagnosis and treatment with medication for hypertension.

An October 2011 VA examination recorded three blood pressure readings with diastolic pressure below 100 and systolic pressure below 160.  The Veteran reported being told that he had elevated blood pressure in service.  The examiner opined that hypertension was not related to service, and reasoned that on a May 1991 examination the Veteran denied hypertension issues and one normal blood pressure reading was recorded.  The examiner also reasoned that the Veteran did not start hypertension medication until after service.

In a November 2013 VA examination, the Veteran reported that elevated blood pressure began in service but was not diagnosed in service.  The examiner noted two blood pressure readings with systolic pressure of at least 160 on examination.  The examiner noted blood pressure readings with diastolic pressure of at least 100 on three different days during service.  The examiner opined that the Veteran's current hypertension is at least as likely as not (greater than 50 percent probability) caused by or related to the elevated blood pressure in-service.

The Board finds that the November 2013 VA examiner's opinion was the most persuasive.  The examiner reviewed the claims file, noted several instances of high blood pressure in service, examined the Veteran, and supported the opinion with reasoning.  That examiner also had access to and reviewed the previous October 2011 examination report in making the findings.  Additionally, that opinion was more consistent with the evidence of record.

Accordingly, the Board finds that the preponderance of the evidence supports the claim, and thus entitlement to service connection for hypertension is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Withdrawal

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  

On April 2017, prior to the promulgation of a decision on the appeal, the appellant requested on record in the Board hearing that the issue of entitlement to an increased rating for a lumbosacral spine disability be withdrawn.

The Board finds that the Veteran has effectively withdrawn the appeal for service connection for obstructive sleep apnea.  Therefore, the Board concludes that no allegation of fact or law remains as to that issue and the appeal must be dismissed.  38 U.S.C. § 7105 (2012).  


ORDER

Entitlement to service connection for hypertensive vascular disease is granted.

The appeal for entitlement to an increased rating for a lumbosacral spine disability has been withdrawn and is dismissed.


REMAND

Although further delay is regrettable, the issues of entitlement to service connection for cervical spine and left upper extremity disabilities must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also contends that upper back and neck pain, and numbness and tingling in the left hand are related to service.

An October 2013 VA treatment record noted that cervical spine degenerative changes were present on X-rays.  The physician opined that the cervical and lumbar spine issues are not related.

A November 2013 VA examiner opined that any tingling in the hand was not related to the lumbar spine disability.

Although VA examiners considered whether the cervical degenerative disease was caused by the lumbar spine disability, the evidence does not indicate that the examiners considered whether the cervical degenerative disease was directly caused by service.  Specifically, whether the incident which caused the lumbar spine disability was at least as likely as not (greater than 50 percent probability) related to the currently diagnosed cervical degenerative disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner must review the claims file, to include this remand, and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should diagnose all cervical spine disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability was incurred in service or is the result of any incident in service, to include the incident responsible for the lumbar strain in service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any left upper extremity disability is due to, the result of, or aggravated by a cervical spine disability.  The examiner should provide a complete rationale for all opinions.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


